Citation Nr: 9911038	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  92-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the residuals of a 
cerebrovascular accident secondary to the veteran's service 
connected thrombophlebitis of the right calf.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1970 
to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That rating decision, in part, denied 
entitlement to service connection for the residuals of a 
cerebrovascular accident secondary to the veteran's service 
connected thrombophlebitis of the right calf.

The case was previously before the Board on several 
occasions.  Most recently the case was before the Board in 
April 1996, when it was remanded for examination of the 
veteran and medical opinions.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is service connected for thrombophlebitis of 
both lower extremities.

3.  The medical evidence of record reveals that the veteran 
has had a cerebrovascular accident (CVA) otherwise known as a 
stroke, and right internal carotid artery occlusion with 
subsequent transient ischemic attacks (TIA). 

4.  There is no medical opinion, or other competent evidence, 
linking the veteran's cerebrovascular accident and right 
internal carotid artery occlusion with subsequent transient 
ischemic attacks to the veteran's service connected 
thrombophlebitis of the lower extremities.  


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for the residuals of a cerebrovascular 
accident secondary to the her service connected 
thrombophlebitis, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b), 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is not contended nor does the evidence show that the 
disability at issue its onset in service or were aggravated 
during service.  Rather, the veteran's specific claim is that 
her service connected thrombophlebitis caused her to have as 
stroke.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Generally, the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

A claim for secondary service connection, like all claims, 
must be well grounded.  The key element of well groundedness 
in a secondary service connection claim is the nexus, or 
link, between the veteran's service-connected disability and 
the disability which he is claiming as secondary.  
Specifically, competent medical evidence is required to show 
the nexus between the two.  Libertine v. Brown, 9 Vet. 
App. 521, 522-3 (1996). 

The veteran is service connected for thrombophlebitis of the 
lower extremities.  Her service medical records clearly show 
that she suffered from thrombophlebitis of the right calf 
during active service.  

A September 1987 private hospital record reveals that the 
veteran suffered a cerebral infarction with "complete 
occlusion of the right internal carotid."  A December 1987 
VA discharge summary reveals final diagnoses of "status post 
cerebrovascular accident."  A review of the veteran's 
medical history noted her inservice thrombophlebitis.  
However, a strong familial history of hyperlipidemia was also 
noted.  

A June 1988 VA discharge summary reveals that the veteran 
again required inpatient treatment for transient ischemic 
attacks.  The history of a stroke, cerebrovascular accident 
was noted along with the familiar history of hyperlipidemia 
and a "probable antithrombin III deficiency."  

In June 1990 a VA neurology examination of the veteran was 
conducted.  The examining physician reviewed the veteran's 
history with specific attention to her transient ischemic 
attacks and her cerebrovascular accident.  The physician's 
diagnosis was the veteran had antithrombin III deficiency and 
that her cerebral vascular accident, transient ischemic 
attack and internal carotid occlusion were all secondary to 
the antithrombin III deficiency.  

The veteran asserts that in May 1991 she was told by a VA 
physician that the service connected thrombophlebitis was the 
cause of her cerebrovascular accident.  However, the May 1991 
VA neurology treatment record does not reveal any medical 
opinion that causally relates the veteran's cerebrovascular 
accident to her service connected thrombophlebitis.   

In October 1991 another VA examination of the veteran was 
conducted.  On the general medical portion of the examination 
the diagnosis included status post cerebrovascular accident 
with recurrent transient ischemic attacks, and "status post 
thrombophlebitis, asymptomatic, and no functional impairment.  
The diagnosis on the neurology portion of the examination was 
"transient ischemic attack with left-sided sensory deficits 
secondary to carotid insufficiency."

In March 1995 another VA examination of the veteran was 
conducted.  The examining physician's opinion was that 
"given the antithrombin III deficiency there [are] related 
problems with CVA [cerebrovascular accident] and DVT [deep 
vein thrombosis.]  However, there is no causal effect between 
deep vein thrombosis and cerebrovascular accident."  

The RO has obtained a large volume of medical treatment 
records from several VA medical centers.  The records reveal 
continued treatment for the veteran's recurrent transient 
ischemic attacks. 

In March 1997 the most recent VA examination of the veteran 
was conducted. The examining physician examined the veteran's 
complete medical history and conducted a thorough 
examination, and provided the following medical opinion:

1. This patient suffers antithrombin III 
deficiency with which thrombophlebitis was 
associated at least 26 years ago.  That condition 
has reached a stable point and seems, at the 
present time, to be minimally disabling.  At the 
time of my examination, there were no signs 
suggestive of active thrombophlebitis.  There is, 
furthermore, no evidence from the record that 
thrombophlebitis was active at the time of the 
patient's stroke.  Statements contained in many 
parts of the record denying the possibility that 
thrombophlebitis might be a cause of cerebral 
embolization are incorrect.  It is now known that 
the incidence of potential shunting from the right 
to the left side of the heart is much higher than 
had hitherto been believed.  The reason for not 
relating thrombophlebitis to the stroke is that 
the disease process appears to have been inactive 
at the time that the stroke took place.  

2. The cerebral infarct which this patient 
suffered would appear to have been the direct 
consequence of hyperlipidemia, which she also 
suffers.  This condition is associated with a high 
incidence of stroke and is a far more probable 
cause of stroke than the antithrombin III 
deficiency and associated thrombophlebitis.  The 
undersigned was unable to find a single statement 
comparing the incidence of stroke and antithrombin 
III deficiency with other conditions.  The only 
other reports encountered were anecdotal.  In this 
particular case, there is a clearly defined 
condition which is a known stroke antecedent, and 
in the opinion of this examiner, must be taken as 
the proximate cause.  That condition has left this 
lady fortunately with relatively little disability 
except as itemized above.

The stroke is responsible for defective vision to 
the left side of space, impaired appreciation of 
stimuli in contact with the left side of her body 
and modest degrees of misuse of the limbs during 
activity.  It is highly improbable that she would 
be able to engage in competitive athletics with 
unimpaired individuals and it is highly improbable 
that she would be able to perform physical work of 
industrial or agricultural nature, which require 
the use of both limbs in a competitive job market.  
The patient requires no treatment at the present 
time different from that which is already 
underway.  She has apparently done well in an 
attempt to manage her hyperlipidemia and 
anticoagulation.  She continues to have slightly 
elevated serum cholesterol determinations, but 
triglycerides and HDL cholesterol have been in a 
normal range.

In response to the questions raised in the remand 
of April 3, 1996, there was no relationship 
between the veteran's service connected 
thrombophlebitis, neither the right, left or both 
calves and her stroke.  The medication used in the 
treatment of the thrombophlebitis had no 
relationship to the cerebrovascular accident. The 
antithrombin III deficiency probably had no 
relationship to the cerebrovascular accident, but 
to a high degree of probability was related to the 
service connected thrombophlebitis as that is the 
commonest known clotting complication of that 
condition.  The antithrombin III deficiency would 
appear to be the result of a congenital 
developmental defect and not something which was 
acquired as a consequence of some external 
stimulus.  Rationale for these statements may be 
found in the immediately preceding portions of 
this paragraph.

The veteran's sworn testimony and other statements are not 
competent evidence to establish the etiology of her 
cerebrovascular accident as being proximately due to and the 
result of her service connected thrombophlebitis.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that her cerebrovascular accident and 
transient ischemic attacks were caused by her service 
connected thrombophlebitis.  See Espiritu, 2 Vet. App. at 
495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has indicated that he was told by a doctor that 
her cerebrovascular accident was caused by here 
thrombophlebitis.  However, it has been held that a statement 
from a veteran as to what a doctor told her, is insufficient 
to establish a medical diagnosis. Warren v. Brown, 6 Vet. 
App. 4 (1993), See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this regard it should also be noted that upon 
review of the medical record in question the Board did not 
find any indication of a causal relationship indicated by the 
physician.  

The veteran fails to show the required nexus between her 
cerebrovascular accident and her service connected 
thrombophlebitis.  See Caluza, 7 Vet. App. at 506. There is 
no medical evidence establishing a link to the veteran's 
service connected disabilities.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 
502, 505 (1993).  As such, the veteran does not meet the 
third element required for the claim to be well grounded.  
See Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996); Libertine v. Brown, 9 Vet. App. 521, 522-3 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met her burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Although the RO did not specifically state that it denied the 
veteran's claims for service connection on the basis that 
they were not well grounded, the Board concludes that this 
error was not prejudicial to the veteran's claims.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for  the residuals of a cerebrovascular 
accident secondary to the veteran's service connected 
thrombophlebitis is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

